Citation Nr: 1236660	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007, to include service in Iraq during Operation Iraqi Freedom.  He was awarded the Iraq Campaign Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 RO decision.  The Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned in September 2010.  The Board remanded the matter in March 2011 for further evidentiary development.  Such development having been completed, the appeal is once again before the Board.


FINDINGS OF FACT

1.  The Veteran was exposed to toxic metals and chemicals in Iraq during the course of his military occupational duties as an ammunition technician.

2.  The Veteran's sarcoidosis was diagnosed pathologically following a lymph node biopsy approximately fourteen months after the Veteran's discharge from service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's sarcoidosis was incurred coincident with his active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends his sarcoidosis was incurred during service, possibly due to exposure to chemicals and toxic substances, including beryllium, to which he contends he was exposed during the course of his responsibilities in Iraq as an ammunition technician.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with this information in an August 2008 letter, prior to the initial adjudication of his claim.  

The Veteran's service treatment records, his VA medical records, private medical records, VA examination reports, a VA medical opinion, and the Veteran and his representative's written contentions are of record and have been reviewed in support of his claim.  The Board is thus adequately informed as to the Veteran's situation.  Given the conclusion of the Board, that service connection for sarcoidosis is warranted, an exhaustive analysis as to the VA's responsibilities to notify and assist the Veteran in the development of his claim is not necessary.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court)  stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a chronic disease, including sarcoidosis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran was discharged from service on April 26, 2007.  On April 2, 2008, approximately eleven months later, he had a stroke which was determined to be of unexplained etiology.  In July 2008, he relocated to the Rochester area and sought medical care from the VA Outpatient Clinic in Rochester.  Based upon his complaints of fatigue, weight loss, visual problems, and the recent stroke, his physicians there initiated a work-up to rule out a disease such as lymphoma.  A lymph node biopsy in August 2008 instead revealed noncaseating granulomata typical of sarcoidosis.  After correlation with clinical and other laboratory findings, the diagnosis was assigned and treatment was initiated.  An alternative diagnosis which was considered was that of berylliosis, based upon the Veteran's history of having been exposed to beryllium during his work as an ammunition technician in Iraq.   

During the September 2010 hearing on appeal, the Veteran provided credible sworn testimony as to his military duties in Iraq, which included inventorying and documenting enemy munitions and chemicals which had been brought in from the field.  He and his team were then responsible for determining the proper method of disposition for each item.  He testified that he was exposed to beryllium, depleted uranium, red mercury, and other toxic substances not only through handling them during the course of his military duties, but also to the smoke and fumes generated when these items were disposed of in the burn pits which surrounded their encampment.  He also testified that he had lost approximately fifty pounds during the time he was in Iraq.  

To develop evidence to support the theory that the Veteran's sarcoidosis was caused by exposure to toxic metals such as beryllium and chemicals in Iraq, the Board remanded the appeal in March 2011 for a VA examination and an opinion as to the etiology of his sarcoidosis.  In the April 2011 examination report, the examiner explained that the etiology of sarcoidosis is largely unknown, and declined to render an opinion as to the cause of the Veteran's sarcoidosis, on the grounds that any such opinion would represent speculation, rather than informed medical opinion.

In a July 2011 statement, the Veteran copied several pieces of information from the Mayo Clinic website, www.mayoclinic.com/health/sarcoidosis.  This information includes the following points:  (the below is quoted directly from the website, as of October 2012)

* Doctors believe sarcoidosis results from a abnormal immune response-most likely something inhaled from the air-but just what triggers this response isn't known.  
* Doctors don't know the exact cause of sarcoidosis.  Some people appear to have a genetic predisposition for developing the disease, which may be triggered by exposure to specific bacteria, viruses, dust or chemicals.  Researchers are still trying to pinpoint the genes and trigger substances that may be associated with sarcoidosis.
* Sometimes sarcoidosis develops gradually and produces signs and symptoms that last for years.  Or symptoms may appear suddenly and then disappear just as quickly.  Many people with sarcoidosis have no symptoms, so the disease may not be discovered until you have a chest X-ray for another reason.  

In his July 2011 statement, the Veteran asserted that he likely had sarcoidosis while he was serving in the Marine Corps, although the disease was not diagnosed until later.  

Thus, the Veteran has proffered two theories of entitlement to service connection for sarcoidosis.  The first, that his sarcoidosis was caused by exposure to toxic metals and chemicals in Iraq, is plausible, but difficult to prove, as evidenced by the April 2011 VA medical opinion.  The second, that his sarcoidosis developed while he was on active duty is also plausible, but nearly impossible to prove.  

One point is indisputable, however--the relatively short time frame of approximately fourteen months between the Veteran's discharge from service until the pathologic diagnosis of sarcoidosis.  Although it is unclear whether the stroke the Veteran experienced eleven months after his discharge from service was related to his sarcoidosis, it is clear that his overall health was under strain very shortly after service.  

Under such circumstances, VA adjudicators are required by law to apply a liberal benefit of the doubt standard.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As set forth above, the Court has interpreted this standard as requiring that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board finds that this is such a case.  The Veteran's exposure to toxic metals and chemicals in Iraq during the course of his military occupational duties is established.  Whether such exposure caused sarcoidosis is not established.  That the disease of sarcoidosis can develop slowly with few symptoms is established in the medical arena.  Whether the Veteran's sarcoidosis followed this course is not established.  

Under the circumstances, the Board finds that the evidence falls into equipoise.  Because so little is known or understood about the causes of this disease, and because the medical literature indicates that its course can be highly variable in different individuals, the Board finds that the evidence is essentially evenly balanced as to whether the Veteran's sarcoidosis was incurred coincident with service.  Given the uncertainties of the disease's progress and its diagnosis, the Board finds as a legal matter that it is at least as likely as not the Veteran had undiagnosed sarcoidosis upon his discharge from active duty.  If the disease was not incurred coincident with service, it certainly was incurred within a very short time after service, as within fourteen months after discharge his symptoms had progressed to a point where physicians deemed that a lymph node biopsy, a surgical procedure not usually performed for minor symptomatology, was warranted.  Given this timeframe and the mysteries inherent to this disease, the Board resolves the benefit of the doubt in the Veteran's favor and holds that sarcoidosis was incurred coincident with service in the Marine Corps.  Thus, service connection for sarcoidosis on a direct basis is warranted.  38 C.F.R. § 3.303(d).


ORDER

Service connection for sarcoidosis is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


